Appellant insists that the evidence does not show that the stills were found upon premises under his control. We have again reviewed the evidence. A searching party found in an old shed or outhouse some twenty or thirty steps from appellant's residence on an oil stove, two burners of which were lit, two stills boiling and cooking mash, coils being attached to each boiler. When the party reached the premises appellant was on the porch of his residence. Near the corner of said residence and under its eaves, according to a defense witness, was found a barrel of mash. On the premises and not far from the shed where the stills were found was an old house and appellant introduced a witness by whom he sought to prove that a man named Baker was living in this old house at the time the officers made their visit, but on cross-examination this witness disclosed that his testimony rested solely upon the fact that he had seen Baker at said house and that Baker told him he lived there. The testimony shows that Baker had married a step-daughter of the appellant. A number of witnesses who searched the premises of appellant testified that they looked through the old house just mentioned and that they saw no signs or appearances that same was occupied. Mature consideration on our part has brought no change in our conclusion as to the correctness of the original disposition of the case, and the motion for rehearing will be overruled.
Overruled. *Page 363